Citation Nr: 9924496	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-13 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for normocytic anemia with 
leukopenia and thrombocytopenia.

ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1987 to 
March 1994, and from February 1995 to August 1997.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant has perfected an appeal as to a claim for 
service connection for normocytic anemia, leukopenia and 
thrombocytopenia.  The appellant has contended that he began 
experiencing weight loss and other symptoms in service that 
he has attributed to the diagnoses previously stated.

Diagnoses of normocytic anemia, leukopenia and 
thrombocytopenia were made at the time of a VA examination 
conducted in March 1998.  The examiner indicated that the 
appellant had been advised to undergo medical follow-up with 
regard to these findings and his complaint of unexplained 
weight loss.

Service medical records contained abnormal blood test results 
in September 1989; July 1992; and November 1993.  The RO did 
not address the inservice findings.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should identify and develop 
any current treatment records for 
normocytic anemia, leukopenia and 
thrombocytopenia and associate them with 
the claims folder.

2.  The RO should schedule the appellant 
for a VA examination, with a hematologist 
if available.  The examiner should be 
afforded the opportunity to review the 
claims folder prior to the examination 
and should make note on the report that 
the claims folder was reviewed.  The 
examiner's attention is directed to blood 
tests reported in September 1989; July 
1992; and November 1993.  The examiner 
should determine the current hematologic 
diagnosis and determine whether the 
current diagnosis or diagnoses of 
normocytic anemia, leukopenia and/or 
thrombocytopenia are attributable to 
service.

3.  The RO should prepare a document that 
reflects the abnormal findings documented 
in the service records.

4.  The General Counsel, in representing 
VA before the U. S. Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court), 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




